Campbell, J.
Finch brought ejectment and recovered below for a life estate in certain lands occupied by defendants, — the term being for the life of Eliza Bhodes, — which she deeded to plaintiff on the .28th of July, 1870, by quitclaim of such rights as she then had.
She was widow of Augustus T. Finch, who died seized in 1856 leaving neither parents nor children, so that she became under the statute entitled to hold for life. Tin's title when she deeded to plaintiff had ftever been disturbed or altered unless by an administrator’s sale made in 1858 and confirmed, at which she was the purchaser, but never obtained a deed because of - some supposed invalidity. If this sale was void it could not change her rights, and if it-was valid plaintiff has succeeded to her rights of every nature, including this. It is therefore unimportant on this issue.
The defendants however claim that they own debts against the estate, and that hereafter an administrator may be appointed who may be authorized to sell the lands to pay creditors. If that event should happen — which is not *34apparently a very certain thing — it will be time enough to deal with it when it occurs. There is no present adverse right, and the persons entitled under the Statute of Descents have a right to retain possession until a superior claim is brought.
The judgment below was correct and must be affirmed with costs, and the case remanded for such further proceedings as may be allowable.
The other Justices concurred.